TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00003-CV


                                        In re Lana Stevens


                       ORIGINAL PROCEEDING FROM HAYS COUNTY



                                            ORDER


PER CURIAM

               Relator Lana Stevens has filed a petition for writ of mandamus and emergency

motion for temporary relief. See Tex. R. App. P. 52.1, 52.10(a). We grant the motion and

temporarily stay the deposition of and related discovery from Lana Stevens pending further order

of this Court. See id. R. 52.10(b). The Court orders the real party in interest to file a response to

the petition for writ of mandamus on or before January 18, 2022.

               It is ordered on January 7, 2022.



Before Chief Justice Byrne, Justices Kelly and Smith